                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

 HUNTSMAN ADVANCED
 MATERIALS LLC,                                 Case No. 4:08-CV-00229-E-BLW

                                                MEMORANDUM DECISION AND
          Plaintiff,                            ORDER

          v.

 ONEBEACON AMERICA
 INSURANCE COMPANY and SPARTA
 INSURANCE COMPANY, formerly
 known as AMERICAN EMPLOYERS’
 INSURANCE COMPANY,

          Defendant.



                                   INTRODUCTION

       Pending before the Court is a motion to intervene filed by First State Insurance

Company, Hartford Accident and Indemnity Company, Hartford Underwriters Insurance

Company f/k/a New York Underwriters Insurance Company, Nutmeg Insurance

Company, and Twin City Fire Insurance Company (collectively, Hartford). (Dkt. 190.)

The motion is fully briefed and at issue. For the reasons below, the Court will grant the

motion.



MEMORANDUM DECISION AND ORDER - 1
                                    BACKGROUND

   1.      Factual Background

        On February 27, 2004, the U.S. Forest Service notified Huntsman Advanced

Materials LLC (Huntsman) that it was a Potentially Responsible Party under CERCLA

Section 107(a) (USDAFS claim). Dkt. 1. In the USDAFS claim, the Forest Service

asserted that Huntsman and its predecessors at the North Maybe Phosphate Mine Site had

conducted mining operations that resulted in the release or threatened release of

hazardous substances or contaminates. (Dkt. 88-1.)

        Since February 23, 2010, pursuant to CERCLA Section 106(a), Huntsman has

been subject to a Unilateral Administrative Order requiring it conduct a Remedial

Investigation/Feasibility Study (RI/FS) of the West Ridge Operable Unit at the North

Maybe Mine Site. (Dkt. 75-3.) Though it was initially anticipated that the RI/FS would be

completed within two and a half years, it has taken much longer. (Dkt. 81.) The remedial

investigation — conducted pursuant to statute “to collect data necessary to adequately

characterize the site for the purpose of developing and evaluating effective remedial

alternatives” — was completed in 2016. (See 40 C.F.R. § 300.430(d)(1); Dkt. 191 at 2.)

Baseline risk assessments and the feasibility study — conducted to determine whether

and what remedial action is necessary — remain ongoing. (See 40 C.F.R. §

300.430(e)(1); Dkt. 173 at 4.) At present, the targeted completion date of the feasibility

study is January 2022. (Dkt 185.)




MEMORANDUM DECISION AND ORDER - 2
         Huntsman is the successor in interest of commercial general liability insurance

policies purchased from OneBeacon American Insurance Company (OneBeacon) in the

1960s and 1970s. (Dkt. 1 at 4.) Huntsman tendered a claim to OneBeacon on January 21,

2005 seeking defense and indemnity with respect to Huntsman’s environmental liabilities

arising out of the USDAFS claim. (Dkt. 1 at 8.) OneBeacon denied coverage in 2007. Id.

at 9. Huntsman is also the successor in interest of commercial general liability insurance

policies purchased from Hartford in the 1970s and 1980s. (Dkt. 190-1 at 8.) Huntsman

notified Hartford of the USDAFS claim; in 2006, Hartford denied coverage. (Dkt. 191-1

at 2.)

    2.      Procedural History

         The underlying case involves an action brought May 27, 2008, by Huntsman

against OneBeacon, seeking a declaratory judgment of OneBeacon’s duty to defend and

indemnify Huntsman with respect to Huntsman’s liabilities arising out of the USDAFS

Claim. (Dkt. 1.) In 2012, Hartford was brought into this action via OneBeacon’s Third-

Party Complaint. (Dkt. 134.) After a confidential settlement between the insurers relating

solely to defense costs for the USDAFS Claim, Hartford was dismissed from this action.

(Dkt. 160.)

         On February 19, 2010, Judge Downes, writing for this Court, issued a stay on all

issues of indemnity in this action, pending the completion of the RI/FS. (Dkt. 81.) At that

time, it was expected that the RI/FS would be completed within two and a half years and

would determine whether evidence of contamination and its source existed. Id. at 6-7.



MEMORANDUM DECISION AND ORDER - 3
However, given the long and ongoing delay in completing the RI/FS, on November 5,

2018, this Court partially lifted the stay to allow discovery with an eye toward

OneBeacon filing a motion of summary judgment on the issue of liability. (Dkt. 185.)

       Hartford now seeks intervention as of right and permissive intervention. (Dkt.

190.) Huntsman opposes intervention on the grounds that Hartford’s proposed

counterclaim fails to present an actual case or controversy as required by the Declaratory

Judgment Act and asserts the issue is thus not ripe for adjudication. (Dkt. 191.) The Court

will address the merits of these arguments below.

                                  LEGAL STANDARD

   1. Ripe Case of Actual Controversy

       Under the Declaratory Judgment Act, the court “may declare the rights and other

legal relations of any interested party seeking such declaration” so long as it is “a case of

actual controversy within its jurisdiction.” 28 U.S.C. § 2201(a). The phrase “case of

actual controversy” refers to the same cases and controversies that are justiciable under

Article III. MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007) (citation

omitted). Thus, a case must be ripe for adjudication for the court to have subject-matter

jurisdiction. Principal Life Ins. Co. v. Robinson, 394 F.3d 665, 671 (9th Cir. 2005)

(citation omitted).

       In private party contract disputes, the traditional ripeness standard inquires

whether “there is a substantial controversy, between parties having adverse legal

interests, of sufficient immediacy and reality to warrant the issuance of a declaratory



MEMORANDUM DECISION AND ORDER - 4
judgment.” Id. (quoting Maryland Cas. Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273

(1941)). Claims involving “uncertain or contingent future events that may not occur as

anticipated, or indeed may not occur at all” are generally unripe. Chandler v. State Farm

Mut. Auto. Ins. Co., 598 F.3d 1115, 1123 (9th Cir. 2010) (citations omitted).

   2. Intervention

       Federal Rule of Civil Procedure 24 provides for both intervention as a matter of

right and permissive intervention. Rule 24(a)(2) permits intervention as of right when: (1)

the motion is timely; (2) the applicant claims a “significantly protectable” interest relating

to the property or transaction which is the subject of the action; (3) the applicant is so

situated that the disposition of the action may as a practical matter impair or impede its

ability to protect that interest; and (4) the applicant’s interest is inadequately represented

by the parties to the action. Wilderness Soc. v. U.S. Forest Serv., 630 F.3d 1173, 1177

(9th Cir. 2011). Generally, the court must construe Rule 24(a) liberally in favor of

intervenors, relying on “practical and equitable concerns,” rather than technical

distinctions. Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 817 (9th Cir. 2001).

Although this standard is construed liberally, “the applicant bears the burden of showing

that each of the four elements is met.” Freedom from Religion Found., Inc. v. Geithner,

644 F.3d 836, 841 (9th Cir. 2011).

       Rule 24(b)(1) allows permissive intervention if: (1) the motion is timely; (2) the

applicant’s claim shares a common question of law or fact with the main action; and (3)

the court has an independent basis for jurisdiction over the applicant’s claims. Donnelly



MEMORANDUM DECISION AND ORDER - 5
v. Glickman, 159 F.3d 405, 412 (9th Cir. 1998). The court may also consider whether

“intervention will unduly delay the main action or will unfairly prejudice the existing

parties.” Id. In addition, the court can examine “the nature and extent of the intervenors’

interest,” and “whether the intervenors’ interests are adequately represented by other

parties.” Spangler v. Pasadena City Bd. of Educ., 552 F.2d 1326, 1329 (9th Cir. 1977).

        Rule 24(c) requires that a motion to intervene be accompanied by a pleading

setting forth the claim for which intervention is sought. The court considers only whether

parties have alleged “a legally sufficient claim,” and not whether they are “likely to

prevail on the merits.” Williams & Humbert Ltd. v. W. & H. Trade Marks (Jersey) Ltd.,

840 F.2d 72, 75 (D.C. Cir. 1988).

                                        ANALYSIS

   1.      A Single Contingency Does Not Prevent Hartford’s Claim Against
           Huntsman from Being Ripe for Determination.

        Huntsman contends there is no case or controversy ripe for the declaratory

judgment in Hartford’s proposed counterclaim.

        First, Huntsman argues that the duty to indemnify cannot be decided until there is

a final determination of Huntsman’s liability regarding the USDAFS claim. (Dkt. 191 at

4.) This argument is an attempt to relitigate the Court’s decision to lift the stay. (See Dkt.

173.) As the Court previously found, a ripe case and controversy exists absent a final

decision from the Forest Service about the extent of Huntsman’s liability. (Dkt. 185.)




MEMORANDUM DECISION AND ORDER - 6
       Second, Huntsman argues that there is not a ripe case or controversy to adjudicate

because Huntsman has not yet asserted a claim for indemnity against Hartford. (Dkt 191

at 2.) While Huntsman has not yet sued Hartford, Huntsman indicated in its own briefing

that Huntsman notified Hartford of the USDAFS claim and, in 2006, Hartford denied

coverage. (Dkt. 191-1 at 2.)

       With respect to Huntsman’s second argument, the caselaw provides guidance on

when a ripe case or controversy exists between an insurer and its insured. “A dispute

between an insurer and its insureds over the duties imposed by an insurance contract

satisfies Article III’s case and controversy requirement.” Gov’t Employees Ins. Co. v.

Dizol, 133 F.3d 1220, 1223 (9th Cir. 1998) (citations omitted). Although Huntsman

contends no dispute exists until the insured asserts a claim for indemnity against the

insurer in court, the caselaw does not support this argument.

       Rather, the caselaw indicates that an insured need not have filed an action for

contract damages or equitable relief for an actual controversy to exist under the

Declaratory Judgment Act. Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240 (1937);

MedImmune, Inc., 549 U.S. at 1227. The Ninth Circuit has held that a ripe dispute exists

when an insurer faces “the possibility of having to honor a policy no longer in force.”

MedImmune, Inc., 549 U.S. at 1223. Similarly, in Aetna Cas. & Sur. Co. v. Gen.

Dynamics Corp., the Eighth Circuit held that an insured’s clear demand for payment of

defense and indemnity costs and an insurer’s dispute of those demands constituted a “live

justiciable controversy between the parties sufficient to invoke the jurisdiction of the



MEMORANDUM DECISION AND ORDER - 7
court” even though the insured had not brought suit against the insurer. 968 F.2d 707,

709-11 (8th Cir. 1992).

       The caselaw further makes clear that a ripe controversy can exist even when

contingencies are present. In an insurer’s action for declaratory judgment, the United

States District Court for the Northern District of Georgia held in that a justiciable

controversy arose from the “possibility or conjecture of a future lawsuit arising from

insured’s refusal to accept denial of coverage.” Am. Ins. Co. v. Evercare Co., 299 F.

Supp. 2d 1355, 1359 (N.D. Ga. 2010). See also Assoc. Indem. Corp. v. Fairchild Indus.,

Inc., 961 F.2d 32, 35 (2d Cir. 1992) (citation and internal quotation marks omitted)

(“That the liability may be contingent does not necessarily defeat jurisdiction of a

declaratory judgment action. Rather, courts should focus on the practical likelihood that

the contingencies will occur[ ]. Indeed, litigation over insurance coverage has become the

paradigm for asserting jurisdiction despite future contingencies that will determine

whether a controversy ever actually becomes real.”).

       Huntsman contends that it should be permitted to choose whether and under which

policies to seek coverage from Hartford for some or all of the liability arising out of the

USDAFS claim. This is unpersuasive because although Huntsman has not sued Hartford

for coverage, it has notified Hartford of the USDAFS claim and Hartford has denied

coverage. Unlike the cases in which claims were unripe because insurers had not yet

denied coverage, in this instance, both parties have already indicated their positions on

Hartford’s liability. Since the parties have taken these adverse positions, the Court need



MEMORANDUM DECISION AND ORDER - 8
not wait for Huntsman to sue Hartford. The single contingency in this case — whether

Huntsman will eventually sue Hartford — is exclusively within Huntsman’s control and

will almost assuredly occur. See, e.g., Century Indem. Co. v. Marine Grp., LLC, 848 F.

Supp. 2d 1229, 1235 (D. Or. 2012) (“A claim is ripe where there is substantial likelihood

that the dispute will reach the [additional] policies.”). The claim is therefore appropriate

for adjudication under the Declaratory Judgments Act. Accordingly, the Court finds that a

justiciable case and controversy exists, satisfying Article III and the Declaratory

Judgment Act.

   2.        Hartford is Entitled to Intervene.

        Huntsman does not truly dispute that intervention is appropriate here. Hartford has

established that it is entitled to intervention as a matter right or, in the alternative,

permissive intervention.

        A.      Intervention as of Right

        As discussed above, Rule 24(a)(2) permits intervention as a matter of right when:

(1) the motion is timely; (2) the applicant claims a “significantly protectable” interest

relating to the property or transaction which is the subject of the action; (3) the applicant

is so situated that the disposition of the action may as a practical matter impair or impede

its ability to protect that interest; and (4) the applicant’s interest is inadequately

represented by the parties to the action. Wilderness Soc., 630 F.3d, at 1177. In the light of

the Ninth Circuit’s policy of liberal intervention and the minimal showing Hartford must

make, as well as the equitable principles behind permitting a party with a significant,



MEMORANDUM DECISION AND ORDER - 9
practical interest in the case to intervene, the Court finds that Hartford meets all the

requirements for intervention as of right.

         First, Hartford’s application is timely considering (1) the stage of the proceedings

at which intervention is sought; (2) prejudice to the other parties, and (3) the reason for

and length of any delay. See United States v. Alisal Water Corp., 370 F.3d 915, 919 (9th

Cir. 2004). Here, Hartford promptly filed its motion to intervene early in the proceedings

after the stay was lifted. There is no prejudice. Nor was there any delay in filing that must

be explained.

         Next, Hartford has a significant protectable interest that the disposition of this

action may impair its ability to protect. A “significant protectable interest,” requires only

that Hartford: (1) assert an interest that is protected by law, and (2) demonstrate a

“relationship” between that interest and the claims against OneBeacon. State of

California v. United States, 450 F.3d 436, 441 (9th Cir. 2006). A party’s impaired ability

to protect its interest is put in practical rather than legal terms and is satisfied “whenever

disposition of the action would put the applicant at a practical disadvantage in protecting

its interest.” Portfolio FB-Idaho, LLC v. Fed. Deposit Ins. Corp. as Receiver for First

Bank of Idaho, No. 1:10-CV-377-BLW, 2010 WL 5391442, at *2 (D. Idaho Dec. 17,

2010).

         Here, Hartford’s interest in its possible coverage obligations is protected by law

and related to OneBeacon’s claim. As a coinsurer of Huntsman and a party sharing in

Huntsman’s defense costs for the underlying USDAFS Claim, Hartford’s interest could,



MEMORANDUM DECISION AND ORDER - 10
as a practical matter, be impaired or impeded by the ultimate remedy sought by

OneBeacon. Undoubtedly, if the Court were to make a coverage determination for

OneBeacon, Hartford’s interest would be impaired as a coinsurer of Huntsman and

cofunder of Huntsman’s defense.

       Finally, the existing parties inadequately represent Hartford’s interest. In

determining the adequacy of representation, the court considers whether: (1) the interest

of a present party is such that it will undoubtedly make all of a proposed intervenor’s

arguments; (2) the present party is capable and willing to make such arguments; and (3) a

proposed intervenor would offer any necessary elements to the proceeding that other

parties would neglect. Arakaki v. Cateyano, 324 F.3d 1078, 1086 (9th Cir. 2003). The

burden on proposed intervenors in showing inadequate representation is minimal. Id.

       In this action, OneBeacon’s likely course of defense would not make all of

Hartford’s arguments. Nor, is OneBeacon capable and willing to make such arguments,

because OneBeacon’s policies are distinct from Hartford’s policies and have significant

differences in their terms. Hartford’s policies thus require separate representation.

Similarly, Huntsman’s position on Hartford’s coverage obligations is adverse to

Hartford’s, making it unlikely that Huntsman will capably and willingly make arguments

representing Hartford’s interests in this action.

       B.     Permissive Intervention

       In the alternative to intervention as of right, Rule 24(b) allows permissive

intervention if: (1) the intervenor shares a common question of law or fact with the main



MEMORANDUM DECISION AND ORDER - 11
action; (2) its motion is timely; and (3) the court has an independent basis for jurisdiction

over the applicant's claims. Fed. R. Civ. P. 24(b)(2); Donnelly, 159 F.3d at 412. The

Court may use its discretion as to whether allowing an intervention will “unduly delay or

prejudice” the rights of the original parties. Fed. R. Civ. P. 24(b)(3).

       The Court finds that Hartford meets all the requirements for permissive

intervention. As demonstrated above, the motion is timely. The Court has an independent

basis for jurisdiction under 28 U.S.C. § 1332. As a coinsurer of Huntsman, Hartford

disputes the same issue of coverage for the same underlying claims that OneBeacon

currently disputes. If Hartford sued Huntsman separately, it would most likely bring

similar or identical claims and rely on similar or identical facts. Hartford therefore shares

a common question of law or fact with the present action. The Court does not believe that

Hartford’s participation will delay or prejudice the proceedings.



                                          ORDER

       IT IS HEREBY ORDERED:

       1.     Hartford’s Motion for Intervention (Dkt. 190) is GRANTED.



                                                   DATED: August 2, 2019


                                                   _________________________
                                                   B. Lynn Winmill
                                                   U.S. District Court Judge



MEMORANDUM DECISION AND ORDER - 12
